Exhibit 10.19

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
August 7, 2017, (the “Effective Date”), by and among Insys Therapeutics, Inc.
(the “Company”) and Andrew Long (“Executive”) (the Company and Executive,
collectively, the “Parties”).

WITNESSETH:

WHEREAS, Executive is currently employed by the Company as its Executive Vice
President and Chief Financial Officer; and

WHEREAS, the Company has determined that it is in the best interests of the
Company to assure that the Company will have the continued dedication of
Executive and, in order to accomplish this objective, the Company and Executive
are entering into this Agreement; and

WHEREAS, Executive desires to serve in such position pursuant to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company and Executive hereby agree as
follows:

1.Employment.  Subject to the terms set forth herein, the Company agrees to
employ Executive as Executive Vice President & Chief Financial Officer of the
Company, and Executive hereby accepts such employment.  As Executive Vice
President & Chief Financial Officer of the Company, Executive shall have such
authority, perform such duties, and fulfill such responsibilities commonly
incident to such position, as well as those that are delegated to Executive by
the President & CEO of the Company (the “CEO”) and the Chairman of the Audit
Committee of the Board of Directors.  While employed, Executive shall report to
the CEO, and Executive shall devote Executive’s full business time and attention
to the business and affairs of the Company and shall use Executive’s reasonable
best efforts to advance the interests of the Company; provided that, Executive
may engage in outside activities in accordance with Section 5.

2.Employment Period.  

(a)Duration.  Executive’s period of employment with the Company under this
Agreement shall begin on the Effective Date and shall continue until terminated
by either the Company or Executive in accordance with Section 6 hereof (such
period of employment being the “Employment Period”).

3.Compensation.  In exchange for the on-going services of Executive hereunder,
the Company shall provide the following:

(a)Base Salary.  In consideration for the services performed by Executive during
the Employment Period, the Company shall pay to Executive an annual salary
(“Base Salary”) of $350,000.  The Base Salary shall be paid in approximately
equal installments in accordance with the Company’s customary payroll practices.
Executive’s Base Salary shall be reviewed at least annually during the
Employment Period for possible adjustment but in no event



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

shall be less than an annual salary of $350,000 (other than such a reduction
which affects all of the Company’s senior executive employees on a substantially
equal or proportionate basis).  The term Base Salary, as utilized in this
Agreement, shall refer to Base Salary as it may be adjusted.

(b)Annual Bonus.  For each fiscal year of the Company during the Employment
Period, Executive shall be eligible to participate in the Company’s Short-Term
Incentive Plan (or any successor thereto) (the “Annual Bonus
Plan”).  Executive’s target annual bonus under the Annual Bonus Plan shall be
determined by the Compensation Committee of the Board (the “Compensation
Committee”) and shall be commensurate with the target annual bonus opportunity
available to other similarly situated senior executives of the Company generally
(the “Target Bonus”).  The actual amount of Executive’s annual bonus shall
depend upon the achievement of performance goals established by the Compensation
Committee, with the actual bonus to be determined by the Compensation
Committee.   The terms and conditions of the Annual Bonus Plan and the payments
to Executive thereunder shall be applied on a basis not less favorable to
Executive than to other similarly situated senior executives of the Company
generally.  The Compensation Committee shall periodically review Executive’s
Target Bonus percentage and may in its discretion adjust Executive’s annual
bonus opportunity.  The term Target Bonus, as utilized in this Agreement, shall
refer to the Target Bonus as it may be adjusted.  Annual bonuses awarded to
Executive under the Annual Bonus Plan are referred to herein as “Annual
Bonuses.”  The payment of any such Annual Bonus shall be subject to all the
terms and conditions of the applicable Annual Bonus Plan.  

(c)Long-Term Compensation.  During the Employment Period, Executive shall be
eligible to participate in any equity and/or other long-term compensation
programs established by the Company from time to time for senior executive
officers.  Executive’s target annual equity award opportunity shall be
determined by the Compensation Committee and shall be no less favorable than the
target equity award opportunity available to other similarly situated senior
executives of the Company generally, with the actual award to be determined by
the Compensation Committee on a basis not less favorable to Executive than to
other similarly situated senior executives of the Company generally.

(d)Employee Benefit Plans; Paid Time Off.

(i)Benefit Plans.  During the Employment Period, Executive shall be an employee
of the Company and shall be entitled to participate, on terms and conditions not
less favorable to Executive than other similarly situated senior executives of
the Company generally, in the Company’s (A) tax-qualified defined contribution
retirement plans (currently, the Company’s 401(k) and Profit Sharing Plan);
(B) group life, health and disability insurance plans; and (C) any other
employee benefit plans and programs and perquisites in accordance with the
Company’s customary practices with respect to other similarly situated senior
executives of the Company generally; provided that Executive’s participation
shall be subject to the terms of such plans and programs (including being a
member of the class of employees currently eligible to commence participation in
the plan or program); and provided, further, that nothing herein shall limit the
Company’s right to amend or terminate any such plans or programs.

(ii)Paid Time Off.  Executive shall be entitled to three (3) weeks of paid
vacation time each year during the Employment Period (measured on a fiscal- or
calendar-

-2-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

year basis, in accordance with the Company’s usual practices), as well as sick
leave, holidays and other paid absences in accordance with the Company’s
policies and procedures for senior executives.  Any unused paid time off during
an annual period may be carried forward into the following year to the extent
permitted under the Company’s policies and procedures, and Executive shall be
compensated for any unused paid time off to the extent provided for under the
Company’s policies and procedures as applicable to other similarly situated
senior executives of the Company generally.

(e)Expenses.  The Company shall reimburse Executive for Executive’s ordinary and
necessary business expenses and travel and entertainment expenses incurred in
connection with the performance of Executive’s duties under this Agreement upon
presentation to the Company of an itemized account of such expenses in such form
as the Company may reasonably require.

(f)Moving Expenses.  In accordance with the Company’s relocation policy in
effect, the Company shall reimburse or pay Executive for reasonable moving and
relocation costs incurred in connection with moving Executive and Executive’s
family to Chandler, Arizona.

4.Principal Place of Employment.  Executive’s principal place of employment
during the Employment Period shall be at the Company’s principal executive
offices or at such other location upon which the Company and Executive may
mutually agree, and subject to travel to such other locations as shall be
necessary to fulfill the employment duties.

5.Outside Activities and Board Memberships.  During the Employment Period,
Executive shall not provide services on behalf of any other entity or business
that competes with the Company or any of its affiliates (each, a “competitive
business”), or any subsidiary or affiliate of any such competitive business, as
an employee, consultant, independent contractor, agent, sole proprietor,
partner, joint venturer, corporate officer or director; nor shall Executive
acquire, by reason of purchase during the Employment Period, the ownership of
more than one percent (1%) of the outstanding equity interest in any such
competitive business.  In addition, during the Employment Period, Executive
shall not, directly or indirectly, acquire a beneficial interest, or engage in
any joint venture in real estate with the Company.  Subject to the foregoing,
Executive may serve on boards of directors of unaffiliated corporations, subject
to approval by the Board, which shall not be unreasonably withheld, and boards
of directors of not-for-profit organizations and trade associations, subject to
approval by the Company in accordance with the Company’s policies and
procedures.  Except as specifically set forth herein, Executive may engage in
personal business and investment activities, including real estate investments
and personal investments in the stocks, securities and obligations of other
financial institutions (or their holding companies).  Notwithstanding the
foregoing, in no event shall Executive’s outside activities, services, personal
business and investments materially interfere with the performance of
Executive’s duties under this Agreement.  Nothing in this Section 5 shall limit
any of Executive’s obligations under Section 9 hereof.

-3-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

6.Termination of Employment.

(a)Termination by the Company without Cause.

(i) The Company shall have the right to terminate Executive’s employment at any
time during the Employment Period without Cause by giving notice to Executive as
described in Section 6(d).  For sake of clarity, termination of Executive’s
employment pursuant to Section 6(c) shall constitute a termination without Cause
for purposes of this Section 6.

(ii)In the event that The Company terminates Executive’s employment during the
Employment Period without Cause:

(A)The Company shall pay or provide to Executive any Accrued Obligations; and

(B)Subject to Section 6(e), the Company shall pay to Executive within sixty (60)
days following the date of termination, a lump sum cash payment in an amount
equal to twelve (12) months of Executive’s Base Salary as of the Termination
Date (as defined below) and an amount equal to Executive’s non-prorated Target
Bonus attributable to the fiscal year during which the Termination Date occurs
if such bonus would have been earned and paid but for the termination of
Employee’s employment (the “Severance Payment”); and

Subject to Section 6(e), effective as of the Termination Date, the vesting and
exercisability of all then outstanding equity awards (excluding such portion of
any equity awards (A) whose vesting is based on performance-based criteria and
(B) that is intended to constitute “qualified performance-based compensation”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) (other than options granted at fair market value) (each, a
“Performance-Based Award”)) held by Executive shall accelerate in full.  The
time-based vesting and exercisability (if any) of all Performance-Based Awards
held by Executive shall accelerate effective as of the Termination Date.  Any
Performance-Based Award shall become vested and exercisable only if the
applicable performance-based criteria are satisfied at the end of the applicable
period relating to such award, at which time such Performance-Based Award shall
become  vested and exercisable on a pro-rated basis by multiplying such
Performance-Based Award by a fraction, the numerator of which is the number of
full months Executive was employed  by the Company during the applicable
performance period, and the denominator of which is the total number of months
in such performance period.  The term of any option that is treated as a
Performance-Based Award shall include any period referred to in the preceding
sentence during which the option shall not be terminated.  Any Performance-Based
Award for which the performance criteria are not satisfied within the applicable
performance period shall terminate at the end of such period.

(b)Termination by the Company for Cause.  The Company shall have the right to
terminate Executive’s employment at any time during the Employment Period for
Cause by giving notice to Executive as provided in Section 6(d) hereof.  In the
event Executive’s employment is terminated for Cause, the Company’s sole
obligation shall be to pay or provide to Executive any Accrued Obligations.

-4-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

(c)Termination by Reason of Death or Disability of Executive.

(i)In the event of Executive’s death during the Employment Period, the Company’s
sole obligation shall be to pay to Executive’s legal representatives any Accrued
Obligations

(ii)The Company shall be entitled to terminate Executive’s employment due to
Executive’s Disability.  If Executive’s employment hereunder is terminated due
to Executive’s Disability, the Company’s sole obligation shall be to pay or
provide to Executive any Accrued Obligations.

(d)Notice; Effective Date of Termination.  Notice of termination of employment
under this Agreement shall be communicated by or to Executive (on one hand) or
the Company (on the other hand) in writing in accordance with
Section 14.  Termination of Executive’s employment pursuant to this Agreement
(the “Termination Date”) shall be effective on the earliest of:

(i)immediately after the Company gives notice to Executive of Executive’s
termination without Cause, unless the parties agree to a later date, in which
case, termination shall be effective as of such later date;

(ii)immediately upon approval by the Board of termination of Executive’s
employment for Cause;

(iii)immediately upon Executive’s death;

(iv)in the case of termination by reason of Executive’s Disability, the date on
which Executive is determined to be permanently disabled for purposes of the
Company’s long-term disability plan or policy that covers Executive; or

(v)thirty (30) days after Executive gives written notice to the Company of
Executive’s resignation from employment under this Agreement (including for Good
Reason), provided that the Company may set an earlier termination date at any
time prior to the date of termination of employment, in which case Executive’s
resignation shall be effective as of such other date.

(e)General Release of Claims.  Executive shall not be entitled to any payment or
benefit pursuant to Section 6(a)(ii)(B) or (C) (the “Severance Benefits”) in the
event Executive’s employment terminates without Cause, unless (i) Executive has
executed and delivered to the Company a general release of claims (in the form
attached hereto as Exhibit A) (the “Release”) and (ii) such Release has become
irrevocable under the Age Discrimination in Employment Act not later than
sixty (60) days after the Termination Date.  Executive’s entitlement to the
Severance Benefits is further conditioned upon complying with the terms of
Sections 6(i), 8, 9(a) and 9(b) hereof, subject to written notice by the Company
and a reasonable opportunity for Executive to cure, if subject to cure.  The
Company shall deliver to Executive a copy of the Release not later than
three (3) days after the Termination Date pursuant to Section 6(a) hereof.  In
the event that the sixty (60) day period referenced above begins and ends in
different taxable years of Executive, any payments or benefits under this
Agreement that

-5-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

constitute nonqualified deferred compensation under Section 409A of the Code and
the payment or settlement of which is conditioned on the effectiveness of the
Release shall be paid in the later taxable year.

(f)No Other Severance Benefits.  Executive acknowledges and agrees the Severance
Benefits, and other rights and benefits provided under this Agreement upon
termination are in lieu of, and not in addition to, any payments and/or benefits
to which Executive may otherwise be entitled under any severance plan, policy or
program of the Company, except as may be provided in any change of control
agreement between Executive and the Company.

(g)Payment of Obligations.  Notwithstanding anything to the contrary herein, any
payment obligation of the Company under this Agreement may be satisfied in whole
or in part by payment by the Company, the Company or any affiliate, and any such
payment shall, for purposes of this Agreement, be treated as if made by the
Company.

(h)Resignation from Positions.  Upon termination of Executive’s employment for
any reason, Executive shall promptly (i) resign from all positions (including,
without limitation, any management, officer or director position) with the
Company and its affiliates and (ii) relinquish any power of attorney, signing
authority, trust authorization or Company account signatory authorization that
Executive may hold on behalf of the Company or its affiliates.  Executive’s
execution of this Agreement shall be deemed the grant by Executive to the
officers of the Company and the Company of a limited power of attorney to sign
in Executive’s name and on Executive’s behalf such documentation as may be
necessary or appropriate for the limited purposes of effectuating such
resignations and relinquishments.

(i)Return of Property.  On or before the Termination Date, Executive shall
return to the Company any and all Company property, including but not limited to
any computer or other electronic equipment, and any documents, files, computer
records, or other materials belonging to, or containing confidential or
proprietary information obtained from, the Company that are in Executive’s
possession, custody, or control, including but not limited to any such materials
that may be at Executive’s home or that may be stored on any electronic devices
not belonging to the Company.  Upon the Company’s request, Executive shall
destroy any copies, including electronic copies, of any Company information,
including any Company confidential information, as described in Section 8 of
this Agreement.

(j)Golden Parachute Tax Reimbursement.  Notwithstanding any other provision of
this Agreement, in the event that any portion of any payment or benefit received
or to be received by Executive in connection with a “change in ownership or
control” (within the meaning of Section 280G of the Code) (“Change in Control”)
of the Company occurring following the Effective Date (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the “Total Benefits”) would be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), the Company shall pay to
Executive an additional amount (the “Tax Reimbursement Payment”) such that after
payment by Executive of all taxes (including taxes imposed on or attributable to
the Tax Reimbursement Payment itself), Executive retains an amount of the Tax
Reimbursement Payment equal to the sum of (i) the amount of the Excise Tax
imposed upon the Total Benefits, and (ii) without

-6-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

duplication, an amount equal to the product of (A) any deductions disallowed for
federal, state or local income or Social Security and Medicare tax purposes
because of the inclusion of the Tax Reimbursement Payment in Executive’s
adjusted gross income, and (B) the highest applicable marginal rate of federal,
state or local income taxation, respectively, for the calendar year in which the
Tax Reimbursement Payment is made. The intent of this Section 6(j) is that
Executive, after paying his (aa) federal, state and local income tax and (bb)
Social Security and Medicare taxes, will be in the same position as if he was
not subject to the Excise Tax and did not receive the Tax Reimbursement Payment.
All determinations required to be made under this Section 6(j) shall be made by
tax counsel or a nationally recognized certified public accounting firm or other
professional organization that is a certified public accounting firm recognized
as an expert in determinations and calculations for purposes of Section 280G of
the Code selected by the Company prior to a Change in Control and reasonably
acceptable to Executive (“Tax Counsel”), which determinations shall be
conclusive and binding on Executive and the Company absent manifest error.  All
fees and expenses of Tax Counsel shall be borne solely by the Company.  For
purposes of determining the amount of the Tax Reimbursement Payment, Executive
shall be deemed to pay federal, state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Tax
Reimbursement Payment is made.  In connection with making determinations under
this Section 6(j), the Tax Counsel shall take into account the value of any
reasonable compensation for services to be rendered by Executive before or after
the Change in Control, including any noncompetition provisions that may apply to
Executive, and the Company shall cooperate in the valuation of any such
services, including any noncompetition provisions.  Subject to Section 10, the
Tax Reimbursement Payment shall be paid by the Company to Executive in a lump
sum within sixty (60) days following the date of the Change in Control of the
Company (provided, however, that is such sixty (60) day period begins in one
calendar year and ends in the next calendar year, Executive shall not designate,
nor have the right to designate, the calendar year of payment).

7.Certain Definitions.

(a)“Accrued Obligations” means (i) any accrued and unpaid Base Salary of
Executive through the date of termination of employment, payable pursuant to the
Company’s standard payroll policies, (ii)  any earned and unpaid bonus of
Executive under the Annual Bonus Plan for any completed fiscal year prior to the
date of termination of employment, (iii) any compensation and benefits to the
extent payable to Executive based on Executive’s participation in any
compensation or benefit plan, program or arrangement of the Company through the
date of termination of employment, payable in accordance with the terms of such
plan, program or arrangement, and (iv) any expense reimbursement to which
Executive is entitled under the Company’s standard expense reimbursement policy
(as applicable) and Sections 3(e) and 10 hereof.

(b)“Cause” means Executive’s failure or refusal to substantially perform
Executive’s duties hereunder, personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, breach of the
Company’s code of ethics, breach of the Company’s code of conduct, breach of the
Company’s compliance policies, material violation of the Sarbanes-Oxley
requirements for officers of public companies that in the reasonable opinion of
the Board will likely cause substantial financial harm or substantial injury to
the reputation of the Company, willfully engaging in actions that in the
reasonable opinion of the Board will likely

-7-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

cause substantial financial harm or substantial injury to the business
reputation of the Company, willful violation of any law, rule or regulation
(other than routine traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this
Agreement.  The cessation of employment of Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel for
Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, Executive is guilty of the conduct described in first
sentence of this Section 7(b), and specifying the particulars thereof in
detail.  For purposes hereof, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without an objectively reasonable belief that
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon the direction of the Board based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Company.

(c)“Disability” means that Executive is deemed disabled for purposes of the
Company’s long-term disability plan or policy that covers Executive.

8.Confidentiality.  In the course of Executive’s employment with and involvement
with the Company and its affiliates, Executive has obtained, or may obtain,
secret or confidential information, knowledge or data concerning the Company’s
and its affiliates’ businesses, strategies, operations, clients, customers,
prospects, financial affairs, organizational and personnel matters, policies,
procedures and other nonpublic matters, or concerning those of third
parties.  Executive shall hold in a fiduciary capacity for the benefit of the
Company and its affiliates, all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its affiliates and which shall
not be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of this Agreement).  All records,
files, memoranda, reports, customer lists, documents and the like (whether in
paper or electronic format) that Executive has used or prepared during
Executive’s employment shall remain the sole property of the Company and shall
be promptly returned to the Company’s premises upon any termination of
employment. After termination of Executive’s services with the Company,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. The confidentiality provision contained herein is in addition
to and not in limitation of Executive’s duties as an officer and director under
applicable law.  For purposes of this Section 8 and Section 9, references to the
Company and its affiliates shall include their predecessor and any successor
entities.  Notwithstanding the foregoing, Executive will not be held criminally
or civilly liable under any federal or state trade secret law for a disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal and protected from public
disclosure.  Further, nothing in this Agreement prohibits Executive from
reporting

-8-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, and any federal Inspector General, or from
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation.  Executive does not need the prior authorization
of the Company to make any such reports or disclosures and is not required to
notify the Company that he has made such reports or disclosures.

9.Nonsolicitation; Noncompetition; Post-Termination Cooperation.

(a)Executive hereby covenants and agrees that, while employed and for a period
of twelve (12) months following his termination of employment with the Company
for any reason, Executive shall not, without the prior written consent of the
Company, either directly or indirectly, (i) induce or attempt to induce any
employee or independent contractor of the Company, the Company or any of their
respective affiliates to leave the Company, the Company or any such affiliate,
(ii) hire any person who was an employee or independent contractor of the
Company, the Company or any of their respective affiliates until six (6) months
after such individual’s relationship with the Company, the Company or such
affiliate has been terminated, (iii) induce or attempt to induce any client,
customer or other business relation (whether (A) current, (B) former, within the
six (6) months after such relationship has been terminated or (C) prospective,
provided that there are demonstrable efforts or plans to establish such
relationship) of the Company, the Company or any of their respective affiliates
to cease doing business or to reduce the amount of business they have
customarily done or contemplate doing with the Company, the Company or any such
affiliate, whether or not the relationship between the Company, the Company or
any such affiliate and such client, customer or other business relation was
originally established, in whole or in part, through Executive’s efforts, or in
any way interfere with the relationship between any such client, customer or
business relation, on the one hand, and the Company, the Company or any such
affiliate, on the other hand.

(b)Executive acknowledges that, in the course of Executive’s employment with the
Company, the Company and their respective affiliates (including their
predecessor and any successor entities), Executive has become familiar, or will
become familiar, with the Company’s, the Company’s and their respective
affiliates’ trade secrets and with other confidential information, knowledge or
data concerning the Company, the Company, their respective affiliates and their
respective predecessors, and that Executive’s services have been and will be of
special, unique and extraordinary value to the Company, the Company and their
respective affiliates.  Therefore, Executive agrees that, while employed and for
a period of twelve (12) months following Executive’s termination of employment
with the Company for any reason (the “Noncompetition Period”), Executive shall
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, director consultant, independent contractor or
otherwise, and whether or not for compensation) or render services in any
capacity to a Competing Business (as defined below), in any country in which the
Company, the Company or any of their respective affiliates conducts
business.  For purposes of this Agreement, a “Competing Business” shall mean any
person, firm, corporation or other entity, in whatever form, engaged in the
business in which the Company or its affiliates engage, including the
development, manufacture, or marketing of products incorporating
tetrahydrocannabinol (THC) or derivatives or synthetic versions thereof, spray
technologies for use in drug delivery of pain medication, or any new molecules
which were in development by the Company as of the

-9-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

Termination Date.  Nothing herein shall prohibit Executive from being a passive
owner of not more than one percent (1%) of the outstanding equity interest in
any entity which is publicly traded, so long as Executive has no active
participation in the business of such entity.

(c)Executive hereby agrees that prior to accepting employment with any other
person or entity during the Noncompetition Period, Executive shall provide such
prospective employer with written notice of this Section 9, with a copy of such
notice delivered promptly to the Company.

(d)During the Employment Period and following the cessation of Executive’s
employment for any reason, Executive shall, upon reasonable notice, (i) furnish
such information and assistance to the Company, the Company and/or their
respective affiliates, as may reasonably be requested by the Company, the
Company or such affiliates, with respect to any matter, project, initiative or
effort for which Executive is or was responsible or has relevant knowledge or
had substantial involvement in while employed by the Company under this
Agreement, and (ii) cooperate with the Company, the Company and their respective
affiliates during the course of all third-party proceedings arising out of the
Company, the Company and their respective affiliates’ business about which
Executive has knowledge or information.

(e)Executive acknowledges and agrees that:  (i) the purposes of the foregoing
covenants, including without limitation the noncompetition covenant of
Section 9(b), are to protect the goodwill, legitimate business interests, and
trade secrets and confidential information of the Company and its affiliates;
and (ii) because of the nature of the business in which the Company and its
affiliates are engaged, and because of the nature of the trade secrets and
confidential information to which Executive has access, it would be impractical
and excessively difficult to determine the actual damages of the Company and its
affiliates in the event Executive breached any of the covenants of Section 8 or
this Section 9.  Executive understands that the covenants may limit Executive’s
ability to earn a livelihood in a Competing Business during the Noncompetition
Period.  Executive acknowledges that the Company would be irreparably injured by
a violation of Section 8 or this Section 9, and that it is impossible to measure
in money the damages that will accrue to the Company by reason of a failure by
Executive to perform any of Executive’s obligations under Section 8 or this
Section 9.  Accordingly, if the Company or its affiliates institutes any action
or proceeding to enforce any of the provisions of Section 8 or this Section 9,
to the extent permitted by applicable law, Executive hereby waives the claim or
defense that the Company or its affiliates have an adequate remedy at law, and
Executive shall not urge in any such action or proceeding the defense that any
such remedy exists at law.  Furthermore, in addition to other remedies that may
be available (including, without limitation, termination of the obligation for
the Company and the Company to pay compensation or benefits hereunder due to
Executive’s failure to comply in all material respects with the restrictive
covenants in Section 8, 9(a) or 9(b), subject to written notice by the Company
and a reasonable opportunity for Executive to cure, if subject to cure), the
Company and its affiliates shall be entitled to specific performance and other
injunctive relief, without the requirement to post a bond.  If any of the
covenants set forth in Section 8 or this Section 9 are finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such covenant
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability, and the remaining covenants shall
not be affected thereby.  Any termination of

-10-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

Executive’s services or of this Agreement shall have no effect on the continuing
operation of Section 8 and this Section 9, which shall survive in accordance
with their terms.  

10.Section 409A of the Code.  This Agreement is intended to comply with the
requirements of Section 409A of the Code (including the exceptions thereto), to
the extent applicable, and the Company shall administer and interpret this
Agreement in accordance with such requirements.  If any provision contained in
this Agreement conflicts with the requirements of Section 409A of the Code (or
the exemptions intended to apply under this Agreement), this Agreement shall be
deemed to be reformed to comply with the requirements of Section 409A of the
Code (or the applicable exemptions thereto).  Notwithstanding anything to the
contrary herein, for purposes of determining Executive’s entitlement to the
payment or receipt of amounts or benefits that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code, Executive’s
employment shall not be deemed to have terminated unless and until Executive
incurs a “separation from service” as defined in Section 409A of the
Code.  Reimbursement of any expenses provided for in this Agreement shall be
made promptly upon presentation of documentation in accordance with the
Company’s policies with respect thereto as in effect from time to time (but in
no event later than the end of the calendar year following the year such
expenses were incurred); provided, however, that in no event shall the amount of
expenses eligible for reimbursement hereunder during a calendar year affect the
expenses eligible for reimbursement in any other taxable year.  Notwithstanding
anything to the contrary herein, if a payment or benefit under this Agreement
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code is payable or provided due to a “separation from
service” for purposes of the rules under Treas. Reg. § 1.409A-3(i)(2) (payments
to specified employees upon a separation from service) and Executive is
determined to be a “specified employee” (as determined under Treas. Reg. §
1.409A-1(i) and related Company procedures), such payment shall, to the extent
necessary to comply with the requirements of Section 409A of the Code, be made
on the date that is six (6) months after the date of Executive’s separation from
service (or, if earlier, the date of Executive’s death).  Any installment
payments that are delayed pursuant to this Section 10 shall be accumulated and
paid in a lump sum on the first day of the seventh month following the date of
Executive’s separation from service (or, if earlier, upon Executive’s death),
and the remaining installment payments shall begin on such date in accordance
with the schedule provided in this Agreement.  The Severance Benefits are
intended not to constitute deferred compensation subject to Section 409A of the
Code to the extent such Severance Benefits are covered by (a) the “short-term
deferral exception” set forth in Treas. Reg. § 1.409A-1(b)(4), (b) the “two
times severance exception” set forth in Treas. Reg. § 1.409A-1(b)(9)(iii), or
(c) the “limited payments exception” set forth in Treas. Reg. §
1.409A-1(b)(9)(v)(D).  The short-term deferral exception, the two times
severance exception and the limited payments exception shall be applied to the
Severance Benefits in order of payment in such manner as results in the maximum
exclusion of such Severance Benefits from treatment as deferred compensation
under Section 409A of the Code.  Each installment of the Severance Benefits and
any other payments or benefits that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code shall be deemed to
be a separate payment for purposes of Section 409A of the Code.  In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.  

-11-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

11.Additional Termination and Suspension Provisions.  

(a)If, after the Effective Date, any regulation applicable to the Company is
amended or modified, or if any new regulation applicable to the Company becomes
effective, and such amended, modified, or new regulation requires the inclusion
in this Agreement of a provision not presently included in this Agreement, then
the foregoing provisions of this Section shall be deemed amended to the extent
necessary to give effect in this Agreement to any such amended, modified or new
regulation.

(b)If, after the Effective Date, any regulation applicable to the Company is
amended or modified, or if any new regulation applicable to the Company becomes
effective, and such amended, modified, or new regulation permits the exclusion
of a limitation in this Agreement on the payment to Executive of an amount or
benefit provided for presently in this Agreement, then the foregoing provisions
of this Section shall be deemed amended to the extent permissible to exclude
from this Agreement any such limitation previously required to be included in
this Agreement by a regulation prior to its amendment, modification or repeal.

12.Arbitration.  Any dispute or controversy arising out of, under, in connection
with, or relating to this Agreement or any amendment hereof shall be submitted
to binding arbitration before one arbitrator in Phoenix, Arizona, in accordance
with the Employment Arbitration Rules of the American Arbitration Association,
and any judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.

13.Indemnification and Insurance.  The Parties acknowledge that the Parties have
executed an Indemnification Agreement, which shall not be superseded by this
Agreement.  To the extent that the Company provides its senior executive
officers with coverage under a directors’ and officers’ liability insurance
policy, the Company shall provide such coverage to Executive on substantially
the same basis.    

14.Notices.  The persons or addresses to which notices, mailings or deliveries
shall be made may change from time to time by notice given pursuant to the
provisions of this Section.  Any notice or other communication given pursuant to
the provisions of this Section shall be deemed to have been given (a) if sent by
messenger, upon personal delivery to the party to whom the notice is directed;
(b) if sent by reputable overnight courier, one business day after delivery to
such courier; (c) if sent by facsimile or email, on the date it is actually
received; and (d) if sent by mail, three business days following deposit in the
United States mail, properly addressed, postage prepaid, certified or registered
mail with return receipt requested.  All notices required or permitted to be
given hereunder shall be addressed as follows (except as may be provided by
written notice from one party to the other):

If to Executive:

Andrew Long

106 Regal Pine Court

Cary, NC 27518

-12-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

If to the Company:

Insys Therapeutics, Inc.

1333 South Spectrum Boulevard

Suite 100

Chandler, Arizona 85286

Attention:  General Counsel

 

 

15.Amendment.  No modifications of this Agreement shall be valid unless made in
writing and signed by the Parties.

16.Miscellaneous.

(a)Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon Executive, his legal representatives and estate and intestate
distributees, and the Company and its successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Company may be sold or otherwise transferred.  Any such
successor of the Company shall be deemed to have assumed this Agreement and to
have become obligated hereunder to the same extent as the Company and
Executive’s obligations hereunder shall continue in favor of such successor.

(b)Severability.  A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.

(c)Waiver.  Failure to insist upon strict compliance with any terms, covenants
or conditions hereof shall not be deemed a waiver of such term, covenant or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

(d)Counterparts.  This Agreement may be executed in two or more counterparts by
original signature, facsimile or any generally accepted electronic means
(including transmission of a pdf containing executed signature pages), each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.

(e)Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Arizona, without reference
to conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern.  

(f)Withholding.  The Company may withhold from any amounts payable to Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood, that Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

-13-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

(g)Headings and Construction.  The headings of sections in this Agreement are
for convenience of reference only and are not intended to qualify the meaning of
any Section.  Any reference to a Section number shall refer to a Section of this
Agreement, unless otherwise specified.

(h)Entire Agreement.  Except as specifically provided herein, this Agreement
contains the entire agreement of the parties relating to the subject matter
hereof, and supersedes in its entirety any and all prior agreements,
understandings or representations relating to the subject matter hereof.

[Signature Page Follows]

 

-14-



010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, and
Executive has hereunto set Executive’s hand, all as of the Effective Date
specified above.

INSYS THERAPEUTICS, INC.

By: ___________________________________
       Name: Franc Del Fosse
       Title: EVP, General Counsel

EXECUTIVE

_____________________________________

Andrew Long




 

-16-





010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

Exhibit A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into on the
[_____] day of [____________________], 20[__] by and between Insys Therapeutics,
Inc. (the “Company”) and Andrew Long (“Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of _______________ ___, 201__ (the “Employment Agreement”), pursuant to which
Executive is eligible, subject to the terms and conditions set forth in the
Employment Agreement, to receive certain compensation and benefits in connection
with certain terminations of Executive’s services to the Company.

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section 6(ii) (B) of the Employment Agreement to
Executive and of other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, it is agreed as
follows:

1.In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its predecessor or affiliated companies, and each and all of
their officers, agents, directors, supervisors, employees, representatives, and
their successors and assigns, and all persons acting by, through, under, for, or
in concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Released Parties”), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as “claim” or “claims”) which Executive at any time heretofore had or claimed to
have or which Executive may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on:  any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act of 1974, as amended
(provided that this release does not extend to any vested benefits of Executive
under Company’s pension and welfare benefit plans as of the date of Executive’s
termination of services); the Civil Rights Act of 1964, as amended (race, color,
religion, sex and national origin discrimination and harassment); the Civil
Rights Act of 1966 (42 U.S.C. § 1981) (discrimination); the Age Discrimination
in Employment Act of 1967, as amended (hereinafter “ADEA”); the Older Workers
Benefit Protection Act, as amended; the Americans With Disabilities Act, as
amended ; § 503 of the Rehabilitation Act of 1973; the Fair Labor Standards Act,
as amended (wage and hour matters); the Family and Medical Leave Act, as amended
(family leave matters); the Genetic Information Non-Discrimination Act; the
Uniformed Service Employment and Reemployment Rights Act; the Worker Adjustment
and Retraining Notification Act; any other federal, state, or local laws or
regulations regarding employment discrimination or harassment, wages, insurance,
leave, privacy or any other matter, including those of the State of Arizona or
any other state, city or municipality; any negligent or intentional tort; any
contract, policy or practice (implied, oral, or written); or any other theory of
recovery under federal, state, or local law, including, but not limited to, any
and all claims which Executive may now have or may have had, arising from or

- 1 -

 





010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

in any way whatsoever connected with Executive’s employment, service, or
contacts, or termination of Executive’s employment, with the Company or any
other of the Released Parties; as well as any and all claims for compensatory or
punitive damages, back pay, front pay, fringe benefits, attorneys’ fees, costs,
expenses or other equitable relief.  

Notwithstanding the foregoing, the released claims do not include, and this
Agreement does not release, any: (a) rights to compensation and benefits
provided under Section 6 (ii) (B) of the Employment Agreement; and (b) rights to
indemnification Executive may have under applicable law, the bylaws or
certificate of incorporation of the Company, any applicable director and officer
liability policy or under the Employment Agreement, as a result of having served
as an officer or director of the Company or any of its affiliates.  The Parties
also agree that the release provided by Executive in this Agreement does not
include a release for (i) any rights or claims that arise after Executive signs
this Agreement; (ii) any claim to challenge the release under the ADEA; or (iii)
any rights that cannot be waived by operation of law.

Executive further acknowledges and agrees that Executive has not filed, assigned
to others the right to file, reported, or provided information to a government
agency, nor are there pending, any complaints, charges, or lawsuits by or on his
behalf against the Company or any Released Party with any governmental agency or
any court, except for any filings, reports or information Executive may have
made or provided pursuant to Section 21F of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) or other applicable whistleblower laws or
regulations.   In addition, Executive understands that nothing contained in this
Agreement limits Executive’s ability to report (by way of filing a charge or
complaint, or otherwise) possible violations of law or regulation, or make other
legally-protected disclosures under applicable whistleblower laws or regulations
(including pursuant to Section 21F of the Exchange Act), without notice to or
consent from the Company, to the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board, the Occupational Safety and Health
Administration, the Department of Justice, the Securities and Exchange
Commission (the “SEC”) or any other federal, state or local governmental agency
or commission (“Government Agencies”).  Executive further understands that this
Agreement does not limit Executive’s ability to participate in any investigation
or proceeding that may be conducted by any Government Agency, including
providing documents or other information to such Government Agencies, without
notice to the Company.  

To the extent permitted by law, Executive agrees that Executive will not cause
or encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties.  To the extent permitted by law, Executive agrees
that Executive will not accept any monetary remedy or recovery arising from any
charge filed or proceedings or investigation conducted by the EEOC or by any
state or local human rights or employment rights enforcement agency relating to
any of the matters released in this Agreement. However, nothing in this
Agreement prohibits or shall be construed to prohibit Executive from receiving a
reward from the SEC pursuant to Section 21F of the Exchange Act and the
regulations thereunder or, to the extent required by law, from another
government agency pursuant to another applicable whistleblower law or regulation
in connection therewith.

 

- 2 -

 





010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

 

2.Older Workers Benefit Protection Act /ADEA Waiver:

(a)Executive acknowledges that the Company has advised Executive in writing to
consult with an attorney of Executive’s choice before signing this Agreement,
and Executive has been given the opportunity to consult with an attorney of
Executive’s choice before signing this Agreement.

(b)Executive acknowledges that Executive has been given the opportunity to
review and consider this Agreement for a full forty-five (45) days before
signing it, and that, if Executive has signed this Agreement in less than that
time, Executive has done so voluntarily in order to obtain sooner the benefits
of this Agreement.

(c)Executive further acknowledges that Executive may revoke this Agreement
within seven (7) days after signing it, provided that this Agreement will not
become effective until such seven (7) day period has expired.  To be effective,
any such revocation must be in writing and delivered to Company’s principal
place of business by the close of business on the seventh (7th) day after
signing the Agreement and must expressly state Executive’s intention to revoke
this Agreement.  Provided that Executive does not timely revoke this Agreement,
the eighth (8th) day following Executive’s execution hereof shall be deemed the
“Effective Date” of this Agreement.

3.This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, and its agents.

4.This Agreement cannot be amended, modified, or supplemented in any respect
except by written agreement entered into and signed by the parties hereto.

5.The Agreement shall be governed by and construed in accordance with the laws
of the State of Arizona, without regard to the principles of conflict of
laws.  Any disputes arising hereunder shall be resolved in accordance with
Section 12 of the Employment Agreement.

6.Executive hereby acknowledges that Executive has read and understands the
terms of this Agreement and that Executive signs it voluntarily and without
coercion. Executive further acknowledges that Executive was given an opportunity
to consider and review this Agreement and the waivers contained in this
Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.

7.The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.

 

- 3 -

 





010-8594-3010/5/AMERICAS

 

 



--------------------------------------------------------------------------------

 

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, as of the
date first written above.

 

_/s/ Andrew Long____________________

Andrew Long

 

INSYS THERAPEUTICS, INC.

By: _/s/ Franc Del Fosse__________________
       Name: Franc Del Fosse
       Title: EVP, General Counsel

 

 

- 4 -

 





010-8594-3010/5/AMERICAS

 

 

